DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/15/22 has been entered.  Claims 50- 55, 57- 59, 61, 63-66 and 68- 69 are amended.  Claim 62 is canceled.  Claims 50- 61 and 63- 69 are pending and being addressed by this Action.
Response to Arguments
The Amendment has obviated some claim objections made in the Non-Final Office Action, mailed 1/05/22.  However, not all of the claim objections were addressed by the Amendment and as such, claim objections, which are listed below, are maintained.
The Amendment to the Specification, filed 2/15/22 is acknowledged.  The Amendment to the Specification has obviated the objection made in the Non-Final Office Action, mailed 1/05/22, and as such, the objection is withdrawn.
The Amendment has obviated the rejection under 35 U.S.C. § 112 (b) made in the Non-Final Office Action, mailed 1/05/22 and as such, the rejection under 35 U.S.C. § 112 (b) made in the Non-Final Office Action, mailed 1/05/22 is withdrawn.
Applicant’s arguments, see Remarks on p. 9, filed 2/15/22, with respect to the rejection of claims 50 and 68 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive because Smith does not disclose the newly added limitation regarding the top layer defining an outermost surface of the first roll and the bottom layer defining an outermost surface of the second roll.  Therefore, in view of the amendments, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Shohat (US Pat. No. 10,201,325 B2) and Shohat (US Pat. No. 10,201,325 B2) in view of Smith et al. (US Pat. No. 5,632,761).  It is noted that applicant’s arguments regarding Smith are directed to the outermost surfaces of the first and second roll, for which the newly added reference Shohat is relied upon.
The amendment to claim 59 to include all of the limitations of allowable claim 62 is acknowledged.  Claims 59- 67 are allowed as noted in the Reasons for Allowance section below.
Claim Objections
Claims 52- 58 are objected to because of the following informalities:  claim 52, line 4 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 50.  Claims 53- 58 are objected as being dependent off of claim 52.  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  line 2 and line 4 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 50.  Appropriate correction is required.
Claims 61 and 63- 67 are objected to because of the following informalities:  claim 61, line 4 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 59.  Claims 63-67 are objected as being dependent off of claim 61.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 50- 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shohat (US Pat. No. 10,201,325 B2).

    PNG
    media_image1.png
    882
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1009
    744
    media_image2.png
    Greyscale

Regarding claim 50, Shohat discloses a method for rolling an inflatable bladder (12) (Figs. 3A- 3D) (Col. 10, l. 15- 17 - - a deflated bladder is rolled up), the bladder (12) including a volume (See Figs. 3B, 3C showing inflated bladder having a volume) between a top layer (TL) (See Annotated Figs. 3C and 3D) (Col. 20, l. 49- 51 - - Fig. 3D is an enlarged representation of Fig. 3A, Fig. 3A more clearly shows multiple layers of a completed rolls) and an opposite bottom layer (BL) (See Annotated Figs. 3C and 3D), the bladder (12) capable of assuming a collapsed state (Fig. 3A) and an inflated state (Fig. 3C), the bladder (12) in the collapsed state (Fig. 3A) including an edge (E) (See Annotated Figs. 3C and 3D - - Edge (E) in Annotated Fig. 3D is pointing to the approximate location of the meeting or edge between layers) between the top and bottom layers (TL, BL) (Col. 20, l. 19- 23 - - bladder 12 is delivered substantially or fully deflated), the method comprising: 
rolling a first portion of the bladder (1021) (Figs. 3A, 3D) (Col. 20, l. 19- 23 - - both of the inwardly rolled wings are identified as 1021) in the collapsed state (Fig. 3A) along a first part of the edge (E) to form a first roll (R1) (See Annotated Figs. 3A, 3D) defining a first axis (A1) (See Annotated Figs. 3A, 3D), the top layer (TL) defining an outermost surface of the first roll (R1), and rolling a second portion of the bladder (1021) in the collapsed state (Fig. 3A) along a second part of the edge (E) to form a second roll (R2) (See Annotated Figs. 3A, 3D; Fig. 3A shows multiple roll layers) defining a second axis (A2) (See Annotated Figs. 3A, 3D) (Col. 20, l. 19- 23 - - both of the inwardly rolled wings are identified as 1021), the bottom layer (BL) defining an outermost surface of the second roll (R2), wherein the first axis (A1) is non-coaxial with the second axis (A2) (Col. 20, l. 19- 23 - - anti-symmetrically (e.g., flipped-mirror symmetry of double inwardly rolled wings 1021; as illustrated in FIG. 3A); it is noted that the configuration of rolls in Figs. 3A and 3D is similar to applicant’s rolls as shown in Fig. 3A of applicant’s Drawings). 
It is noted that although the applicant’s Specification does not specifically disclose two rolls when describing the embodiment in Fig. 3A of applicant’s Drawings (P. [0144] of pre-grant publication - - bladder 20 is rolled in an overly curled S-shape), the Office is interpreting the overly curled S-shape as including two rolls.
Regarding claim 51, Shohat further discloses wherein a distance between the first axis (A1) and the second axis (A2) is substantially the same as the sum of radii of the first and second rolls (R1, R2) (See Annotated Fig. 3A) (Col. 20, l. 19- 23 - - the flipped-mirror symmetry of double inwardly rolled wings 1021 is considered as disclosing a distance between the first axis (A1) and the second axis (A2) is substantially the same as the sum of radii of the first and second rolls (R1, R2) it is noted that the configuration of rolls and the distance between rolls in Figs. 3A and 3D is similar to applicant’s rolls as shown in Fig. 3A of applicant’s Drawings and additionally, applicant’s Specification does not describe the radii of rolls nor does the Specification describe the distance between the rolls).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shohat (US Pat. No. 10,201,325 B2) in view of Smith et al. (US Pat. No. 5,632,761).  Smith is cited in the IDS filed 11/22/19.
Regarding claim 52, Shohat discloses the method of claim 50, Shohat further disclosing double inwardly rolled wings 1021 that can be rolled with mirror symmetry or anti-symmetrically (e.g., flipped-mirror symmetry shown in Fig. 3A), Shohat further apparently showing a first or second pin (P) (See Annotated Fig. 3D), but Shohat does not distinctly disclose
(claim 52) rotating a first and second pins as claimed.
However, Smith teaches double inwardly rolled bladder wings (917, 927) (Figs. 22- 23, 25- 27) that are rolled with mirror symmetry in the same field of endeavor including a rolling device (921) (Fig. 24) having a first and second pin (923) for grasping and inwardly rolling bladder wings (Col. 32, l. 52- Col. 33, l. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method associated with Shohat to include the step of rotating a first pin in a first direction such that the bottom layer contacts the first pin, and the step of rotating a second pin in the first direction such that the top layer contacts the second pin since double inwardly rolling bladder wings with mirror symmetry or with flipped-mirror symmetry is equally well known in the art, and modifying the method associated with Shohat with the use of the first and second pins taught by Smith would have yielded predictable results, namely inwardly rolled bladder wings with flipped-mirror symmetry.
Regarding claim 68, Shohat discloses a method for rolling an inflatable bladder (12) (Figs. 3A- 3D) (Col. 10, l. 15- 17 - - a deflated bladder is rolled up), the bladder (12) including a volume (See Figs. 3B, 3C showing inflated bladder having a volume) between a top layer (TL) (See Annotated Figs. 3C and 3D) (Col. 20, l. 49- 51 - - Fig. 3D is an enlarged representation of Fig. 3A, Fig. 3A more clearly shows multiple layers of a completed rolls) and an opposite bottom layer (BL) (See Annotated Figs. 3C and 3D), the bladder (12) capable of assuming a collapsed state (Fig. 3A) and an inflated state (Fig. 3C), the bladder (12) in the collapsed state (Fig. 3A) including an edge (E) (See Annotated Figs. 3C and 3D - - Edge (E) in Annotated Fig. 3D is pointing to the approximate location of the meeting or edge between layers) between the top and bottom layers (TL, BL) (Col. 20, l. 19- 23 - - bladder 12 is delivered substantially or fully deflated), the method comprising: 
rolling a first portion of the bladder (1021) (Figs. 3A, 3D) (Col. 20, l. 19- 23 - - both of the inwardly rolled wings are identified as 1021) to form a first roll (R1) (See Annotated Figs. 3A, 3D) defining a first axis (A1) (See Annotated Figs. 3A, 3D), the top layer (TL) defining an outermost surface of the first roll (R1), and 
rolling a second portion of the bladder (1021) to form a second roll (R2) (See Annotated Figs. 3A, 3D; Fig. 3A shows multiple roll layers) defining a second axis (A2) (See Annotated Figs. 3A, 3D) (Col. 20, l. 19- 23 - - both of the inwardly rolled wings are identified as 1021), the bottom layer (BL) defining an outermost surface of the second roll (R2), 
wherein the first axis (A1) is non-coaxial with the second axis (A2) (Col. 20, l. 19- 23 - - anti-symmetrically (e.g., flipped-mirror symmetry of double inwardly rolled wings 1021; as illustrated in FIG. 3A); it is noted that the configuration of rolls in Figs. 3A and 3D is similar to applicant’s rolls as shown in Fig. 3A of applicant’s Drawings).
It is noted that although the applicant’s Specification does not specifically disclose two rolls when describing the embodiment in Fig. 3A of applicant’s Drawings (P. [0144] of pre-grant publication - - bladder 20 is rolled in an overly curled S-shape), the Office is interpreting the overly curled S-shape as including two rolls.
Shohat further disclosing double inwardly rolled wings 1021 that can be rolled with mirror symmetry or anti-symmetrically (e.g., flipped-mirror symmetry shown in Fig. 3A), Shohat further apparently showing a pin (P) (See Annotated Fig. 3D), but Shohat does not distinctly disclose
(claim 68) rotating a pin as claimed.
However, Smith teaches double inwardly rolled bladder wings (917, 927) (Figs. 22- 23, 25- 27) that are rolled with mirror symmetry in the same field of endeavor including a rolling device (921) (Fig. 24) having a pin (923) for grasping and inwardly rolling bladder wings (Col. 32, l. 52- Col. 33, l. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method associated with Shohat to include the step of rotating a pin in a first direction such that the top layer (TL) contacts the pin, and the step of rotating the pin in a first direction such that the bottom layer (BL) contacts the pin since double inwardly rolling bladder wings with mirror symmetry or with flipped-mirror symmetry is equally well known in the art, and modifying the method associated with Shohat with the use of the pin as taught by Smith would have yielded predictable results, namely inwardly rolled bladder wings with flipped-mirror symmetry.
Allowable Subject Matter
1.	Claims 61 and 63- 67 are objected to for having informalities.
As allowable subject matter has been indicated (See Reasons for Allowance below regarding allowed claim 59 from which claims 61 and 63- 67 depend), applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
2.	Claims 53- 58 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 53 and claim 69, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes positioning the first part of the edge between the first pin and a rolling pin of a rolling machine, wherein the first pin is rotatable about the first axis, and the rolling pin is rotatable about a third axis that is non-coaxial with and parallel to the first axis.
Regarding claim 54, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the second portion of the bladder in a collapsed state includes positioning the second part of the edge between the second pin and the rolling pin of the rolling machine, wherein the second pin is rotatable about the second axis, and the rolling pin is rotatable about a fourth axis that is non-coaxial with and parallel to the second axis.
Regarding claim 55, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising the step of dismounting the first pin and installing the second pin to the rolling machine after performing the step of rolling the first rolled section.
Regarding claim 56, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes the step of using a rolling initiator mounted on the rolling machine to position and roll the first part of the edge between the first pin and the rolling pin of the rolling machine, and the step of rolling the second portion of the bladder in a collapsed state includes the step of using the rolling initiator to position and roll the second part of the edge between the second pin and the rolling pin of the rolling machine.
It is noted that applicant’s first pin is a first bladder-mounting pin 40, which is removably mounted to support structure 30 at a pin mount 110 of support structure 30 (labeled in FIG. 1A) and applicant’s second pin is a second bladder-mounting pin 40 that is mountable to rolling machine 10 at pin mount 110 after first bladder-mounting pin 40 is dismounted from pin mount 110 (p. 20, l. 11- 26 of applicant’s Specification).  The edge of the bladder 20 is inserted between the rolling pin of the rolling machine 32 and the bladder-mounting pin(s) 40 (p. 21, l. 12- 19 of applicant’s Specification).  The bladder 20 is removably coupled to a delivery rod 120, the pins(s) 40 are removed, and the bladder 20 is inserted into a delivery sheath 130 for inflation after implantation of the bladder 20 in the body (p. 22, l. 27- p. 23, l. 17).
The closest cited prior art references, Shohat and Smith do not teach or suggest, alone or in combination, a rolling pin of a rolling machine having a third axis.  Smith teaches a manual rolling device 921 having two fixed bladder-mounting pins, each labeled 923 combined with a delivery rod 903 that inflates the balloon after implantation of the bladder 901.  Since the manual combination rolling device and delivery rod of Smith is hand held and relies on the user to perform the rolling motion, and does not include machine rolling, there is no reason to modify the Smith rolling device to incorporate the structure of a rolling pin of a rolling machine having a third axis without undue hindsight reasoning.
It is noted that since Smith combines manual rolling with the delivery of the balloon, Smith teaches method steps related to the delivery of the balloon independent of a rolling machine recited in applicant’s claims 57- 58 regarding further comprising the step of using a clamp to hold the first and second rolled sections during rolling around the first (Col. 33, l. 1- 4) and second pins respectively and further comprising a step of removing the first pin from the first rolled section and a step of removing the second pin from the second rolled section and placing the first and second rolled sections into a delivery sheath (Col. 33, l. 9- 10 - - Fig. 26 shows rolled balloon disposed inside sheath 933).



Reasons for Allowance
Claims 59- 60 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 59, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes positioning the first part of the edge between the first pin and a rolling pin of a rolling machine, wherein the first pin is rotatable about the first axis, and the rolling pin is rotatable about a third axis that is non-coaxial with and parallel to the first axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771